UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q /A Amendment #1 x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 OR FOR THE QUARTERLY PERIOD ENDED AUGUST 31, 2015 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT FOR THE TRANSITION PERIOD FROM to Commission File Number333-188575 PUREBASE CORPORATION (Exact name of registrant as specified in its charter) NEVADA 27-2060863 (State of other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 1670 Sierra Avenue, Ste. 402 Yuba City, CA (Address of principal executive offices) (Zip Code) Registrant's telephone number: (530) 676-7873 (Former name, address and former fiscal year if changed since last report) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No o 1 Table of Contents Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.(Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x Indicate the number of shares outstanding of the issuer’s common stock, as of September 30, 2015 was 141,089,517. Explanatory Note for Amendment 1: This Amendment #1 to our Quarterly Report only furnishes the XBRL presentation not filed with the previous 10Q filed on October 15, 2015. No other changes, revisions, or updates were made to the original amended filing. 2 Table of Contents INDEX PART I - FINANCIAL INFORMATION 4 ITEM 1. FINANCIAL STATEMENTS 4 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSISOF FINANCIAL CONDITION AND RESULTSOF OPERATION 15 ITEM 4. CONTROLS AND PROCEDURES 21 PART II - OTHER INFORMATION 22 ITEM 1. LEGAL PROCEEDINGS 22 ITEM 1A. RISK FACTORS 22 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES 22 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 22 ITEM 4. MINE SAFETY DISCLOSURES 23 ITEM 5. OTHER INFORMATION 23 ITEM 6. EXHIBIT
